Case 5:20-cv-02363-JWH-KK Document 1 Filed 11/13/20 Page 1 of 8 Page ID #:1



 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (State Bar No. 259178)
 2   6167 Bristol Parkway
 3   Suite 200
     Culver City, California 90230
 4   Telephone: (310) 997-0471
     Facsimile: (866) 286-8433
 5   Email: nick@wajdalawgroup.com
     Attorney for Plaintiff
 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11                                                     Case No. 5:20-cv-02363

12                                                     COMPLAINT FOR DAMAGES
      ZULMA PINEDA,
13                                                        1. VIOLATIONS OF THE
                       Plaintiff,
14                                                           TELEPHONE CONSUMER
             v.                                              PROTECTION ACT, 47 U.S.C. §
15                                                           227 ET SEQ.;

16                                                        2. VIOLATIONS OF THE
      VEROS CREDIT, LLC,                                     ROSENTHAL FAIR DEBT
17
                                                             COLLECTION PRACTICES ACT,
                       Defendant.                            CAL. CODE §1788 ET SEQ.
18

19                                                     JURY TRIAL DEMANDED

20         NOW COMES ZULMA PINEDA (“Plaintiff”), by and through the undersigned counsel,
21
     complaining of VEROS CREDIT, LLC. (“Defendant”) as follows:
22
                                       NATURE OF THE ACTION
23
        1. Plaintiff brings this action seeking redress for violations of the Telephone Consumer
24
     Protection Act (“TCPA”) pursuant to 47 U.S.C. §227 and violations of the Rosenthal Fair Debt
25

26   Collection Practices Act (“RFDCPA”).

27

28
                                                   1
Case 5:20-cv-02363-JWH-KK Document 1 Filed 11/13/20 Page 2 of 8 Page ID #:2



 1                                        JURISDICTION AND VENUE
 2      2. Subject matter jurisdiction is conferred upon this Court by the TCPA, and 28 U.S.C. §§1331
 3
     and 1337, as the action arises under the laws of the United States. Supplemental jurisdiction exists
 4
     for the state law claims pursuant to 28 U.S.C. §1367.
 5
        3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in the Central
 6

 7   District of California, Defendant conduct business in the Central District of California, maintains

 8   significant business contacts in the Central District of California, and maintains its principal place

 9   of business in the Central District of California.
10
                                                    PARTIES
11
        4. Plaintiff is a consumer and natural person over 18-years-of-age who, at all times relevant,
12
     is a “person” as defined by 47 U.S.C. §153(39).
13
        5. Defendant is an auto financing company with a principal place of business located in Santa
14

15   Ana, California.

16                                FACTS SUPPORTING CAUSES OF ACTION
17      6. Around 2017, Plaintiff financed a vehicle through Defendant (“subject debt”).
18
        7. Plaintiff pays off the subject debt by making monthly payments of $400 on the fifth of each
19
     month. If Plaintiff is late on those payments, she is afforded a ten-day grace period.
20
        8. On November 5, 2020, Defendant called Plaintiff on her cellular phone in an attempt to
21

22   collect on the monthly payment.

23      9. At all times relevant, Plaintiff was the sole subscriber, owner, possessor, and operator of

24   her cellular telephone number, (951) XXX-1434. Plaintiff is and has always been financially
25   responsible for this cellular telephone and its services.
26
        10. Immediately after the calls began, Plaintiff answered a phone call requested that Defendant
27
     to stop calling her, as she had another ten days to make her payment.
28
                                                          2
Case 5:20-cv-02363-JWH-KK Document 1 Filed 11/13/20 Page 3 of 8 Page ID #:3



 1      11. Failing to acquiesce to Plaintiff’s demand that it stop contacting her, Defendant continued
 2   to call Plaintiff’s cellular telephone attempting to collect the subject debt.
 3
        12. On November 7, 2020, Plaintiff answered another call from Defendant and asked that they
 4
     stop calling her on her cellular phone.
 5
        13. Despite being on notice that communications to Plaintiff’s cellular telephone are not
 6

 7   welcomed, Defendant continues to call Plaintiff.

 8      14. Notwithstanding Plaintiff’s request that Defendant cease calling her cellular phone,

 9   Defendant placed or caused to be placed numerous harassing phone calls to Plaintiff’s cellular
10
     phone between November 7, 2020 and the present day.
11
        15. Moreover, in the phone calls Plaintiff answered, Plaintiff was greeted by a noticeable period
12
     of “dead air” while the Defendant’s telephone system attempted to connect Plaintiff to a live agent.
13
        16. Specifically, there would be an approximate 3 second pause between the time Plaintiff said
14

15   “hello,” and the time that a live agent introduced them self as a representative of Defendant

16   attempting to collect on the subject debt.
17      17. Likewise, Plaintiff also hears what sounds to be call center noise in the background of
18
     Defendant’s collection calls.
19
        18. Plaintiff’s demands that Defendant’s phone calls cease fell on deaf ears and Defendants
20
     continued their phone harassment campaign.
21

22      19. Defendant intentionally harassed and abused Plaintiff on numerous occasions by calling

23   multiple times in one day, and on back to back days, with such frequency as can be reasonably

24   expected to harass.
25      20. Upon information and belief, Defendant placed its calls to Plaintiff’s cellular telephone
26
     using an automated telephone dialing system, a system that is commonly used in the debt collection
27
     industry to collect defaulted debts.
28
                                                         3
Case 5:20-cv-02363-JWH-KK Document 1 Filed 11/13/20 Page 4 of 8 Page ID #:4



 1                                                   DAMAGES
 2       21. Defendant’s wanton and malicious conduct have severely impacted Plaintiff’s daily life and
 3
     general well-being.
 4
         22. Plaintiff has expended time and incurred costs consulting with her attorneys as a result of
 5
     Defendant’s unfair, deceptive, and misleading actions.
 6

 7       23. Plaintiff was unduly inconvenienced and harassed by Defendant’s unlawful attempts to

 8   collect the subject debt.

 9       24. Defendant’s phone harassment campaign and illegal collection activities have caused
10
     Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon and
11
     occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, increased risk of
12
     personal injury resulting from the distraction caused by the phone calls, harassment, emotional
13
     distress, anxiety, loss of concentration, diminished value and utility of her telephone equipment and
14

15   telephone subscription services, the wear and tear caused to her cellular telephone, the loss of

16   battery charge, the loss of battery life, and the per-kilowatt electricity costs required to recharge her
17   cellular telephone as a result of increased usage of her telephone services.
18
                  COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
19
         25. Plaintiff restates and realleges paragraphs 1 through 24 as though fully set forth herein.
20
         26. Defendant repeatedly placed or caused to be placed frequent non-emergency calls, including
21

22   but not limited to the calls referenced above, to Plaintiff’s cellular telephone number using an

23   automatic telephone dialing system (“ATDS”) or prerecorded or artificial voice without Plaintiff’s

24   prior consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).
25       27. The TCPA defines ATDS as “equipment which has the capacity...to store or produce
26
     telephone numbers to be called, using a random or sequential number generator; and to dial such
27
     numbers.” 47 U.S.C. §227(a)(1).
28
                                                         4
Case 5:20-cv-02363-JWH-KK Document 1 Filed 11/13/20 Page 5 of 8 Page ID #:5



 1      28. Upon information and belief, based on Defendant’s lack of prompt human response during
 2   the phone calls in which Plaintiff answered, Defendant used an ATDS to place calls to Plaintiff’s
 3
     cellular telephone.
 4
        29. Upon information and belief, the ATDS employed by Defendant transfers the call to a live
 5
     agent once a human voice is detected, thus resulting in a pause after the called party speaks into the
 6

 7   phone.

 8      30. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular phone

 9   between November 5, 2020 and the present day, using an ATDS without her prior consent.
10
        31. Any prior consent, if any, was revoked by Plaintiff’s multiple revocations.
11
        32. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to her cellular
12
     phone.
13
        33. Upon information and belief, Defendant has no system in place to document and archive
14

15   whether it has consent to continue to contact consumers on their cellular phones.

16      34. Upon information and belief, Defendant knew its collection practices were in violation of
17   the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.
18
        35. Each Defendant, through their agents, representatives, subsidiaries, vendors, independent
19
     contractors, and/or employees acting within the scope of their authority acted intentionally in
20
     violation of 47 U.S.C. §227(b)(1)(C).
21

22      36. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of $500

23   per phone call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and knowing

24   violations of the TCPA triggers this Honorable Court’s discretion to triple the damages to which
25   Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).
26

27

28
                                                        5
Case 5:20-cv-02363-JWH-KK Document 1 Filed 11/13/20 Page 6 of 8 Page ID #:6



 1   WHEREFORE, Plaintiff ZULMA PINEDA respectfully prays this Honorable Court for the
 2   following relief:

 3      a. Declare Defendant’s calls to Plaintiff to be violations of the TCPA;

 4      b. Award Plaintiff damages of at least $500 per call, and treble damages pursuant to 47 U.S.C.

 5          § 227(b)(3)(B)&(C); and

 6      c. Awarding Plaintiff costs and reasonable attorney fees;
 7      d. Enjoining Defendant from further contacting Plaintiff; and
 8
        e. Awarding any other relief as this Honorable Court deems just and appropriate.
 9
           COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
10
        37. Plaintiff restates and realleges paragraphs 1 through 36 as though fully set forth herein.
11
        38. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
12
        39. The alleged subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code §
13

14   1788.2(d) and (f).

15      40. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
16          a. Violations of RFDCPA § 1788.11(d)
17
        41. The RFDCPA, pursuant to Cal. Civ. Code § 1788.11(d), states that a debt collector may not
18
     cause “a telephone to ring repeatedly or continuously to annoy the person called.”
19
        42. Defendant violated the RFDCPA when it continuously called Plaintiff’s cellular phone after
20

21   she notified it to stop calling. This repeated behavior of systematically calling Plaintiff’s phone

22   despite her demands was done with the purpose of annoying Plaintiff into paying the subject debt.

23      43. Defendant disregarded these requests, and continued to call Plaintiff with the goal of
24   annoying Plaintiff into paying the subject debt.
25

26

27

28
                                                        6
Case 5:20-cv-02363-JWH-KK Document 1 Filed 11/13/20 Page 7 of 8 Page ID #:7



 1          b. Violations of RFDCPA § 1788.11(e)
 2      44. The RFDCPA, pursuant to Cal. Civ. Code § 1788.11(e), states that a debt collector may not
 3
     communicate “by telephone or in person, with the debtor with such frequency as to be unreasonable
 4
     and to constitute harassment to the debtor under the circumstances.”
 5
        45. Defendant violated the RFDCPA when it continuously called Plaintiff’s cellular phone after
 6

 7   she notified it to stop calling. This repeated behavior of systematically calling Plaintiff’s phone

 8   despite her demands was unreasonable and harassing. The repeated contacts were made with the

 9   hope that Plaintiff would succumb to the harassing behavior and ultimately make a payment. The
10
     frequency and volume of calls, shows that Defendant willfully ignored Plaintiff’s pleas with the
11
     intent of harassing her.
12
        46. Furthermore, Defendant relentlessly contacted Plaintiff multiple times per day on numerous
13
     occasions. Placing such voluminous calls on the same day in short succession constitutes conduct
14

15   that is unreasonable and harassing in an attempt to harass Plaintiff into making payment in violation

16   of the RFDCPA.
17      47. Upon being told to stop calling, Defendant had ample reason to be aware that it should cease
18
     its harassing campaign of collection phone calls. Nevertheless, Defendant consciously chose to
19
     continue placing calls to Plaintiff’s cellular phone.
20

21

22

23

24

25

26

27

28
                                                        7
Case 5:20-cv-02363-JWH-KK Document 1 Filed 11/13/20 Page 8 of 8 Page ID #:8



 1   WHEREFORE, Plaintiff ZULMA PINEDA respectfully requests that this Honorable Court:
 2         a. Declare that the practices complained of herein are unlawful and violate the
 3            aforementioned statute;
 4
           b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
 5
           c. Award Plaintiff statutory damages, pursuant to Cal. Civ. Code § 1788.30(b);
 6
           d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ.
 7
              Code § 1788.30(c); and
 8
           e. Award any other relief as the Honorable Court deems just and proper.
 9

10

11   Date: November 13, 2020                           Respectfully submitted,

12                                                     By: /s/ Nicholas M. Wajda
                                                       Nicholas M. Wajda (State Bar No. 259178)
13                                                     WAJDA LAW GROUP, APC
                                                       6167 Bristol Parkway, Suite 200
14
                                                       Culver City, California 90230
15                                                     Telephone: (310) 997-0471
                                                       Facsimile: (866) 286-8433
16                                                     Email: nick@wajdalawgroup.com
                                                       Attorney for Plaintiff
17

18

19

20

21

22

23

24

25

26

27

28
                                                   8
